t c memo united_states tax_court kevin p osborne petitioner v commissioner of internal revenue respondent docket no filed date kevin p osborne pro_se peter c rock for respondent memorandum opinion dinan special_trial_judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure and penalties under sec_6662 of dollar_figure and dollar_figure for the taxable years and unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue - - the issues for decision are whether petitioner is entitled to deductions for business promotion expenses in excess of the amounts allowed by respondent whether petitioner is entitled to deduct amounts representing the repayment of loan principal and whether petitioner is liable for the penalties under sec_6662 some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in burlingame california on the date the petition was filed in this case petitioner is an insurance broker and operates a business named osborne insurance agency the business is operated as a sole_proprietorship there is no legal entity separate from petitioner himself such as a corporation limited_liability_company or partnership petitioner filed a schedule c profit or loss from business in each of the years in issue for the business the first issue for decision is whether petitioner is entitled to deductions for business promotion expenses in excess of the amounts allowed by respondent ‘petitioner concedes respondent’s adjustments to his deductions for taxes and licenses respondent’s adjustments to the amounts of self employment income_tax and the deductions therefor are computational and will be resolved by the court’s holding on the issues in this case petitioner claimed meal and entertainment_expenses of dollar_figure in and dollar_figure in subtracting percent of these expenses pursuant to the sec_274 limitation he claimed deductions of dollar_figure and dollar_figure respectively separately from these deductions petitioner also claimed deductions for business promotion in the amounts of dollar_figure and dollar_figure in the statutory_notice_of_deficiency respondent disallowed half of each of the business promotion deductions generally expenses which are ordinary and necessary in carrying_on_a_trade_or_business are deductible sec_162 however subject_to exceptions not applicable here a deduction for any expense related to food beverages entertainment amusement or recreation is limited to percent of the amount of the expense sec_274 entertainment includes entertainment amusement or recreational activities at golf and country clubs sec_1_274-2 income_tax regs respondent argues that the business promotion deductions are subject_to the 50-percent limitation because they are for meal and entertainment_expenses namely restaurant and golf-related expenses a summary prepared by petitioner’s representative during the audit of petitioner’s return lists the amounts constituting the total deduction claimed in the majority of the expenses were in fact from restaurants and a country club the remaining expenses are of an unknown nature petitioner did q4e- not identify these as other than meal or entertainment_expenses or otherwise argue that the expenses should be allowed in full we find petitioner’s summary to be support for respondent’s determination that the business promotion expenses are subject_to the 50-percent limitation under sec_274 based on this record we sustain that determination the second issue for decision is whether petitioner is entitled to deduct amounts representing the repayment of loan principal petitioner testified that he lent his business dollar_figure in and dollar_figure in and that his business partially repaid these loans in the years in issue in the amount of dollar_figure in each year petitioner claimed a schedule c deduction of dollar_figure for each payment respondent disallowed the deductions in full petitioner is not entitled to the deductions for the alleged loan payments for two primary reasons first and most fundamentally there was no loan for federal_income_tax purposes petitioner’s business was a sole proprietorship---not an entity separate from petitioner---and as such petitioner and his business share an identity for tax purposes fairchild v commissioner tcmemo_2001_237 thus any loan effectively would have been there is no credible_evidence in the record to rebut the presumption of correctness which would attach to respondent’s determination therefore the provisions of sec_7491 placing the burden_of_proof on respondent do not apply - - made by petitioner to himself furthermore even if there had been a separate_entity to which a loan could have been made petitioner has not provided any reliable evidence of a loan the alleged loan document provided by petitioner which relates only to the alleged loan is not reliable because it consists of one paragraph does not require interest payments does not require the repayment of principal at any time certain and although it refers to a secured party does not provide security for the loan furthermore petitioner’s testimony concerning david killian who signed the document as a witness suggests that the document may have been signed at a later time and backdated to petitioner also produced as evidence copies of two amended returns allegedly filed in for the taxable years and attached to each return was a sheet of paper on which the amount of reported schedule c income was divided into two categories farmers and loan kevin the total schedule c income was dollar_figure in and dollar_figure in the loan income was listed as dollar_figure in and dollar_figure in it is unclear why these returns were to be filed because no changes in taxable_income or tax_liability were shown on them in any event these are mere uncorroborated assertions by petitioner and are not reliable evidence second assuming arguendo that a loan had in fact been made the repayment of one’s own debt generally is not deductible 62_tc_878 11_bta_1299 petitioner argues that out of fairness he nonetheless should be entitled to a deduction because he included the loan amounts in the income of the business when they were received by the business we do not accept petitioner’s evidence that he included the amounts in income in and first as noted above the proffered documents are not reliable evidence second petitioner did not treat the loan payments consistently if he believed that the business was required to report income when the loan was received and entitled to a deduction when the loan was repaid then it is unclear why petitioner as an individual did not do the reverse---claim a deduction upon initial disbursement and report income upon repayment these actions of course would have canceled each other out for tax purposes because each would have been reported on the same tax_return in any event even if we assumed arguendo that petitioner overreported income for or neither of those years is within our jurisdiction here the final issue for decision is whether petitioner is liable for the penalties under sec_6662 respondent determined that petitioner was liable for the penalties only with respect to the portions of the underpayments attributable to petitioner’s deduction of the business promotion expenses and the tax and license expenses petitioner concedes - the latter underlying adjustment but he disputes the imposition of the penalties sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 b income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id finally a taxpayer may avoid the accuracy-related_penalty under sec_6662 by showing reliance on the advice of a professional which was reasonable and in good_faith sec_1_6664-4 income_tax regs --- - as discussed above the business promotion expense deductions were adjusted by respondent to reflect the 50-percent limitation under sec_274 the cause for the adjustment to the tax and license deductions is not as clear because petitioner concedes this issue and it was not argued at trial petitioner claimed deductions of dollar_figure in and dollar_figure in respondent allowed only dollar_figure and dollar_figure respectively neither petitioner’s tax_return nor respondent’s notice_of_deficiency enumerates the individual expenses constituting the total claimed and allowed deductions for taxes and licenses respondent however argues in his trial memorandum that the totals were derived from the following with respect to claimed allowed federal_income_tax withholding dollar_figure s-0- employees’ fica big_number -o- employer’s fica big_number big_number futa state_income_tax withholding -o- state unemployment insurance state employee training tax state disability insurance -o- license sec_112 petitioner’s federal_income_tax big_number -o- big_number big_number petitioner primarily argues that he is not liable for the negligence_penalty because he relied on his tax_return_preparer limiting our review to the two items for which respondent found petitioner to be negligent we agree with petitioner blind 3some of the corresponding individual amounts were stipulated by the parties as having been paid --- - reliance on a return preparer is not a defense to negligence and taxpayers retain a duty to file an accurate return and generally are required to review their return before signing it e g 88_tc_654 however in this case and with respect to these two items on petitioner’s tax returns petitioner’s reliance was reasonable petitioner provided his return preparer with his business records and the preparer computed the amounts of the deductions petitioner was reasonable in not guestioning the preparer’s classification of some meal and entertainment_expenses as business promotion expenses because of the location of these expenses on the return the percent limitation was not obviously applicable petitioner was also reasonable in not guestioning the preparer’s classification of the various tax expenses as deductible requiring petitioner to question and research the deductibility of each individual item would render his use of a preparer pointless the record does not support respondent’s determination of negligence in this case to reflect the foregoing decision will be entered for respondent with respect to the deficiencies and for petitioner with respect to the penalties
